This case was submitted on the following stipulation of plaintiff and defendant:
"The appellant and appellee herein submit this case upon a joint stipulation,
"One U.C. Addison conveyed to A. and C.M. Brenner a number of lots, among which was:
"Lot 23 of Block `C' of Gladstone Subdivision, City of Shreveport, Louisiana.
"Addison did not own this lot and when the matter was directed to the attention of Alphonse Brenner and Mrs. Edith Levy Brenner, the administratrix of the succession of C.M. Brenner (who had died in the meantime), Alphonse Brenner executed a quit-claim deed and by agreement with Mrs. Brenner, a friendly suit was brought by A.J. Thomas to have the conveyance of Lot 23 of Block `C' of Gladstone Subdivision, cancelled.
"Judgment was by default, but through error and inadvertence, the judgment did not restrict the cancellation of the conveyance to the one lot owned by A.J. Thomas, but ordered the cancellation of the entire act of conveyance from U.C. Addison to A. and C.M. Brenner. When the error was discovered, the judgment had become final, so an appeal to this court was necessary.
"There is no real dispute between the parties, both appellant and appellee agreeing that a judgment should be rendered in this case setting aside the cancellation by the district court of the entire act of conveyance from U.C. Addison to A. and C.M. Brenner of date February 18, 1921, which act is recorded in Book 158, page 453 of the Conveyance Records of Caddo Parish, Louisiana, and decreeing the cancellation of the aforesaid conveyance only insofar as it affected and included:
"Lot 23 of Block `C' of Gladstone Subdivision, City of Shreveport, Louisiana.
"This 1st day of May, 1941."
It is therefore ordered that the judgment of the district court is set aside and reversed, insofar as it ordered the cancellation and erasure of the entire deed from U.C. Addison to A. and C.M. Brenner, recorded in Conveyance Book 158, page 453 of the Records of Caddo Parish, Louisiana, and,
It is now ordered, adjudged and decreed that the above stated deed be cancelled and erased from the Records of Caddo Parish, Louisiana, insofar as it attempts to convey Lot 23 of Block "C" of Gladstone Subdivision, City of Shreveport, Louisiana; the other property conveyed by said deed to remain in full force and effect, as per deed. Costs of appeal to be paid equally by the plaintiff and defendant.